DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 16, 19-20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovich (PGPUB: 20130202217) in view of Matsumoto (PGPUB: .

Regarding claim 1 and 21, Pavlovich teaches a method for generating a three-dimensional object image from a three-dimensional image depicting an object and a secondary object, comprising: 
projecting the three-dimensional image along a first axis to generate a first two-dimensional projection image (see Fig. 4, paragraph 53, to generate a fidelity score, three-dimensional image data indicative of the potential compound object that was generated by an examination (e.g., a CT scan) of the object is converted into a two-dimensional projection); 
first defining a two-dimensional boundary of the object responsive to the first two-dimensional projection image (see Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object); 
second defining the object within the three-dimensional image by projecting the two-dimensional boundary over at least a portion of the three-dimensional image (see Fig. 6, paragraph 71, the principle axis 608, 610 of the object are tilted approximately 45 degrees relative to the surface of the projection 606 so that the maximum amount of surface area of the three-dimensional image data 602 is exposed on the two-dimensional projection 606); and
to generate the three-dimensional object image depicting the object but not depicting the secondary object (see Fig. 1, paragraph 35, three-dimensional image data 158 indicative of a single object and/or information pertaining to identified sub-objects 160 may be sent to the terminal 144 wherein one or more images of the object under examination 110 may be displayed for human observation (e.g., threat objects are determined manually)).  
However, Pavlovich does not expressly teaches extracting voxels comprised within the three-dimensional boundary.
Matsumoto teaches that the original cross-section image OR1 may be any planar cross-section including the perspective projective image P2 of the tubular tissue T. The image need not be a plane, and may also be a surface resulting from the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that is, a cross-section of any shape (see Fig. 15 and 20, paragraph 124); MPR is a method for extracting and displaying a cross-section from three-dimensional image data (voxel data VD). For example, from a plurality of slice images imaged in transverse cross-section (CT images), MPR may restructure a different planar cross-section slice image (see Fig. 15 and 20, paragraph 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlovich by Matsumoto for providing extracting and displaying a cross-section from three-dimensional image data (voxel data VD), and the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that is, a cross-section of any shape, as extracting voxels comprised within the three-dimensional boundary. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Deichmann teach that the physical model is a die of the prepared tooth on which die the margin line has been marked using a pen. Each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data. Some image processing may also be performed after this projection (see Fig. 14, paragraph 466).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by Deichmann for providing each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data, as defining a three-dimensional boundary of the object. Therefore, combining the elements from prior arts according to known methods and technique, such as enhance the visibility of the margin line of 2D images for projecting onto the 3D digital representation, would yield predictable results.

Regarding claim 16, Pavlovich teaches a system comprising: 
a processing unit (see Fig. 11, paragraph 77, the processor-executable instructions 1106 may be configured to perform a method 1108); and 
memory configured to store instructions that when executed by the processing unit perform a method (see Fig. 11, paragraph 77, wherein the implementation 1100 comprises a computer-readable medium 1102 (e.g., flash drive, a CD-R, DVD-R, or a platter of a hard disk drive), on which is encoded computer-readable data 1104. This computer-readable data 1104 in turn comprises a set of computer instructions 1106 configured to operate according to one or more of the principles), comprising: 
projecting a three-dimensional image of an object and a secondary object in which the object is situated during a radiation examination to generate a two-dimensional projection image (see Fig. 1, paragraph 25, 27, and 33, beam of X-ray radiation 118 that traverses one or more objects 110; an image extractor 132 is coupled to the data acquisition component 130, and is configured to receive the projection space data 150 from the data acquisition component 130 and generate three-dimensional image data 152 indicative of the scanned object 110 using a suitable analytical, iterative, and/or other reconstruction technique (e.g., backprojecting from projection space to image space); the sub -object identifier 138 determines a characteristic(s) of one or more sub-objects by projecting the three-dimensional image data 156 indicative of the compound object onto a two-dimensional projection); 
defining a two-dimensional boundary of the object responsive to the two-dimensional projection image (see Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object);  5Serial No. 15/550,402 
reprojecting the two-dimensional boundary over a portion of the three-dimensional image (see Fig. 4 and 6, paragraph 43, 53 and 54, the projector 302 is also configured to convert the three-dimensional image data 156 indicative of the potential compound object into a two-dimensional projection 350 indicative of the potential compound object. It will be understood to those skilled in the art that the projection is a two-dimensional representation of a three-dimensional function; to generate a fidelity score, three-dimensional image data indicative of the potential compound object that was generated by an examination (e.g., a CT scan) of the object is converted into a two-dimensional projection; for generating a boundary image from a two-dimensional projection. For example, in one embodiment, a boundary image may be generated by thresholding the two-dimensional projection and identifying a gradient (e.g., where the gradient is indicative of an edge of the potential compound object)); and 
to generate a three-dimensional object image depicting the object but not depicting the secondary object (see Fig. 1, paragraph 35, three-dimensional image data 158 indicative of a single object and/or information pertaining to identified sub-objects 160 may be sent to the terminal 144 wherein one or more images of the object under examination 110 may be displayed for human observation (e.g., threat objects are determined manually)).
However, Pavlovich does not expressly teaches extracting voxels comprised within the three-dimensional boundary.
Matsumoto teaches that the original cross-section image OR1 may be any planar cross-section including the perspective projective image P2 of the tubular tissue T. The image need not be a plane, and may also be a surface resulting from the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that see Fig. 15 and 20, paragraph 124); MPR is a method for extracting and displaying a cross-section from three-dimensional image data (voxel data VD). For example, from a plurality of slice images imaged in transverse cross-section (CT images), MPR may restructure a different planar cross-section slice image (see Fig. 15 and 20, paragraph 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pavlovich by Matsumoto for providing extracting and displaying a cross-section from three-dimensional image data (voxel data VD), and the extraction of a region of a masked three-dimensional shape, such as an organ, sphere, or column, that is, a cross-section of any shape, as extracting voxels comprised within the three-dimensional boundary. Therefore, the combination of the teaching, suggestion, or motivation in the prior art would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
However, the combination does not expressly teach defining a three-dimensional boundary of the object.
Deichmann teach that the physical model is a die of the prepared tooth on which die the margin line has been marked using a pen. Each 2D image of the acquired 2D digital representation is processed to enhance the visibility of the margin line (the feature) before the 2D digital representation is projected onto the 3D digital representation comprising geometrical data. Some image processing may also be performed after this projection (see Fig. 14, paragraph 466).
It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 4 and 19, the combination teaches comprising: 
projecting the two-dimensional boundary along a second axis, different than the first axis, to generate a first one-dimensional projection line (see Pavlovich, Fig. 4 and 6, paragraph 53, principle axes of the potential compound object are determined based upon the shape and/or orientation of the potential compound object (e.g., where the axes lie in such a way as to cause the object to appear spread out), and the object is projected (or flattened) along those principal axis; once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object);); and 
identifying a first set of one or more edges of the object responsive to the first one-dimensional projection line (see Pavlovich, Fig. 6, paragraph 72, the voxels of the object are projected onto the two-dimensional projection 606 normal to its principal axes 608, 610, where the principal axes 608, 610 are defined based upon the amount of surface area that would be exposed in the two-dimensional projection 606. For example, as illustrated, the principle axis 608, 610 of the object are tilted approximately 45 degrees relative to the surface of the projection 606 so that the maximum amount of surface area of the three-dimensional image data 602 is exposed on the two-dimensional projection 606).  

Regarding claim 5, the combination teaches comprising: 
projecting the two-dimensional boundary along a third axis, different than the first axis and different than the second axis, to generate a second one-dimensional projection line; and identifying a second set of one or more edges of the object responsive to the second one-dimensional projection line (see Pavlovich, Fig. 6, paragraph 45, if at a given x and z coordinate, three voxels are stacked in y-dimension of the three-dimensional image data 156, a pixel corresponding to the given x and z coordinate may represent three voxels in the two-dimensional projection 350. Similarly, a pixel adjacent to the pixel may represent five voxels if at a second x and z coordinate, five voxels are stacked in the y-dimension).  

Regarding claim 6, the combination teaches comprising characterizing the two-dimensional boundary responsive to the first set of one or more edges and the second set of one or more edges (see Pavlovich, Fig. 6 and 7, paragraph 72, a graphical representation 700 of an example edge map 702, such as an Eigen edge map, which may be generated based upon the two-dimensional projection 606 in FIG. 6, for example. As illustrated, generally the edge map merely depicts the edges 704 of the objects represented in the two-dimensional projection 606).

Regarding claim 20, the combination teaches the defining comprising defining the two- dimensional boundary responsive to the edge (see Pavlovich, Fig. 4, paragraph 54, once a two-dimensional projection is generated, a boundary image, or edge map, may be created depicting the edges of the potential compound object . It will be appreciated that numerous analytical and/or iterative techniques are known to those skilled in the art for generating a boundary image from a two-dimensional projection. For example, in one embodiment, a boundary image may be generated by thresholding the two-dimensional projection and identifying a gradient (e.g., where the gradient is indicative of an edge of the potential compound object)).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN JIA/Primary Examiner, Art Unit 2667